Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 1 of 11




                 Exhibit 24
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 2 of 11




                          In The Matter Of:
              Darcy Corbitt, Destiny Clark, and Jane Doe v.
                         Hal Taylor, etc., et al.




                                Diane Woodruff
                               November 8, 2018




          Baker Realtime Worldwide Court Reporting & Video
                         250 Commerce Street
                        Third Floor, Suite One
                    Montgomery, Alabama 36104
                       www.BakerRealtime.com




                           Original File 11-8-18 Diane Woodruff.txt
                         Min-U-Script® with Word Index
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 3 of 11




                                                                        1

   1          IN THE UNITED STATES DISTRICT COURT

   2          FOR THE MIDDLE DISTRICT OF ALABAMA
   3                     NORTHERN DIVISION

   4

   5   CIVIL ACTION NO.: 2:18-CV-00091-MHT-GMB
   6

   7   DARCY CORBITT, DESTINY CLARK, and JANE DOE,

   8        Plaintiffs,
   9   V.
  10   HAL TAYLOR, in his official capacity as

  11   Secretary of the Alabama Law Enforcement
  12   Agency, et al.

  13        Defendants.

  14
  15             DEPOSITION OF DIANE WOODRUFF

  16                     November 8, 2018

  17

  18             Taken before Elaine Scott, CCR,

  19   Commissioner for the State of Alabama at

  20   Large, in the Law Offices of the Alabama

  21   Attorney General, 501 Washington Avenue,

  22   Montgomery, Alabama, on Thursday, November 8,

  23   2018, commencing at approximately 12:55 p.m.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 4 of 11




                                                                        2

   1                  A P P E A R A N C E S

   2
   3   FOR THE PLAINTIFFS:

   4   AMERICAN CIVIL LIBERTIES UNION FOUNDATION

   5   Gabriel Arkles
   6   125 Broad Street

   7   18th Floor

   8   New York, New York 10004
   9
  10   ALABAMA CIVIL LIBERTIES UNION FOUNDATION

  11   Brock Boone
  12   Randall C. Marshall

  13   P.O. Box 6179

  14   Montgomery, Alabama 36106
  15

  16   FOR THE DEFENDANTS:

  17   OFFICE OF THE ATTORNEY GENERAL, STATE OF

  18   ALABAMA

  19   Brad A. Chynoweth

  20   501 Washington Avenue

  21   Montgomery, Alabama 36130

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 5 of 11




                                                                        3

   1           A P P E A R A N C E S (continued)

   2
   3   ALSO PRESENT:

   4   Meredith Barnes

   5
   6   COURT REPORTER:

   7   BAKER REALTIME WORLDWIDE REPORTING & VIDEO

   8   250 Commerce Street
   9   Third Floor, Suite One
  10   Montgomery, Alabama 36104

  11
  12

  13

  14
  15

  16

  17

  18

  19

  20

  21

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 6 of 11




                                                                    56

   1   had -- if they had surgery then they would be

   2   able to get a letter from the physician.
   3             Q.   What about people who don't have

   4   surgery?

   5             A.   Actually at that time when I was
   6   working in the medical unit I didn't have that

   7   many that didn't -- there were some I guess

   8   that came up.       Basically if you didn't have
   9   the surgery we couldn't change the sex.
  10             Q.   What did you think about that?

  11                  MR. CHYNOWETH:     Object to the form.
  12             A.   Well, following guidelines, you

  13   know, which is what we have to do, I can't

  14   really have an opinion.         You know, this is
  15   just what we have to do, you know, you don't

  16   need the guidelines or what we've set forth,

  17   so --

  18             Q.   You're still human, I guess.         Okay.

  19             A.   Well, you would know.       Yeah.    And

  20   I'm very compassionate to people.

  21             Q.   Did anyone ever complain?

  22             A.   Yeah, I'm sure they did.        I can't

  23   list -- I can't name anybody in particular,

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 7 of 11




                                                                    57

   1   but I'm sure they did.

   2            Q.   Do you remember anyone being upset
   3   or were they sad?

   4            A.   Uh-huh, I remember talking to some

   5   sad people.
   6            Q.   How did that make you feel?

   7                 MR. CHYNOWETH:      Object to the form.

   8            A.   Obviously compassion for them.
   9            Q.   You felt bad?
  10            A.   Right.    Just like anybody we

  11   can't -- we can't help, you know.
  12            Q.   I understand.      Do you know what --

  13   what problem were they trying to address with

  14   the procedure?
  15            A.   As far as -- most of the time

  16   they -- if I'm answering -- if I'm

  17   understanding the question correctly, they

  18   just had -- maybe they would say they had gone

  19   through part of the whole procedure, like

  20   maybe they had lived as a different sex, you

  21   know, for a certain amount of time or whatever

  22   but they just hadn't gone to the surgery part,

  23   and so -- and I've been living like this for,

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 8 of 11




                                                                    86

   1   what documentation must they present?

   2            A.   A state certified birth certificate
   3   and a Social Security card and proof of

   4   address.      And then if any name change they

   5   would need to have a name change document.
   6            Q.   And that's when they apply for the

   7   first time?

   8            A.   Yes, sir.
   9            Q.   Is there anything else?
  10            A.   Well, if they're fifteen to

  11   eighteen years of age they'll need to provide
  12   school proof.      Now, if they're not a U.S.

  13   citizen then they would need their immigration

  14   documents.      They can also present a valid U.S.
  15   passport.

  16            Q.   If someone wants to trade in an

  17   out-of-state license for an Alabama license,

  18   what documentation must they present?

  19            A.   Their out-of-state driver's license

  20   and their state certified birth certificate

  21   and then any name change document and proof of

  22   address or the -- anything on our authorized

  23   presence list but, yes, that's the meat and

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 9 of 11




                                                                    87

   1   the potatoes.

   2             Q.   When people first apply for a
   3   driver's license in Alabama, does anyone ever

   4   ask them from ALEA down if they are

   5   transgender?
   6             A.   No, sir.

   7             Q.   Would you agree that if a

   8   transgender person applying for an Alabama
   9   license for the first time presented
  10   documentation only reflecting the sex with

  11   which they identify and not the sex they were
  12   assigned at birth they would receive an

  13   Alabama license with a sex designation that

  14   matched the sex designation on their other
  15   documents?

  16                  MR. CHYNOWETH:     Object to the

  17   form.

  18                  MR. BOONE:     How come?    I just want

  19   to make sure I'm -- can you answer the

  20   question?

  21             A.   Can you repeat it cause it's kind

  22   of long?

  23             Q.   It's long.     If someone -- if

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 10 of 11




                                                                    88

   1    someone is -- if the only documents that the

   2    DMV sees are documents of the sex that they
   3    identify with, would they receive an Alabama

   4    license with that sex designation?

   5             A.   Are we talking about a birth
   6    certificate?

   7             Q.   Yes.

   8             A.   If they had a birth certificate --
   9             Q.   Or --
  10             A.   -- then that's the sex that we're

  11    going to use on the birth certificate.
  12             Q.   Are birth certificates always

  13    required to get an Alabama license?

  14             A.   You could bring your passport or
  15    your immigration documents.

  16             Q.   So if someone brings in a

  17    passport --

  18             A.   Uh-huh.

  19             Q.   -- and it states female, what's the

  20    designation that's going to be put on their

  21    license?

  22             A.   It would be female if we don't have

  23    anything to the -- you know, if you present

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-24 Filed 02/08/19 Page 11 of 11




                                                                    89

   1    two documents that are different, you know,

   2    just like if you came in and your name was
   3    John Smith on one document and John Jones on

   4    the other document, we operate on a paper

   5    trail documentation.        So what brought it from
   6    John Smith to John Jones, the document that

   7    changed it?     But if you brought in a passport

   8    that said female, your Social Security card,
   9    and your proof of address, then that's what
  10    would be put on your driver's license.

  11             Q.   Okay.     What if there is a
  12    contradiction?        What if, for example, someone

  13    has one sex on their passport, one sex on

  14    their Social Security card?         What would you do
  15    in that situation?

  16             A.   Well the Social Security doesn't

  17    have a sex on it, so --

  18             Q.   Okay.

  19             A.   But if they --

  20             Q.   Is there another -- can you give me

  21    an example of a contradictory situation?

  22             A.   Let's say that they had a birth

  23    certificate and their out-of-state driver's

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
